UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22 , 2015 Advanced Photonix, Inc. (Exact name of registrant as specified in its charter) Delaware 1-11056 33-0325826 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 2925 Boardwalk Drive Ann Arbor, Michigan 48104 (Address of principal executive offices, including zip code) (734) 864-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 .0 2 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 22, 2015, Jeffrey Anderson provided notice to Advanced Photonix, Inc. (the “Company”) of his intention to resign as Chief Financial Officer of the Company effective April 3, 2015. Mr. Anderson’s decision to resign did not involve any disagreement with the Company or the Company’s management. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED PHOTONIX, INC. By: /s/ Richard D. Kurtz Richard D. Kurtz, President and Chief ExecutiveOfficer Date: March 23, 2015
